Citation Nr: 1817689	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-30 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for tinnitus

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for a right middle finger injury.  

4.  Entitlement to service connection for a fifth finger crushed knuckle of the right hand "right fifth finger disability."  

5.  Entitlement to service connection for right ankle condition.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1980 to December 1982.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision of December 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied the benefits being sought.  

The Veteran testified at a board hearing before the undersigned Veterans Law Judge (VLJ) in September 2017.  A transcript of the hearing is of record.  

The issues of entitlement to service connection for a right middle finger injury, a right fifth finger disability, and for a right ankle condition and are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The competent evidence of record shows that the Veteran's tinnitus is related to his period of active service.  

2.  The competent evidence of record shows that the Veteran's bilateral hearing loss is related to his period of active service.  


CONCLUSIONS OF LAW

1.  The Veteran's tinnitus was incurred in service.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  

2.  The Veteran's bilateral hearing loss was incurred in service.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.07, 3.09, 3.385 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  
 
In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303 (2017); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) ); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  
The nexus requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection, such as sensorineural hearing loss, manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§  1101, 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  
The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  
The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C. § 5107 (2012).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  38 C.F.R. § 3.102 (2017).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  
For VA purposes, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).  The threshold for normal hearing is between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
The Veteran underwent a VA audiology examination in November 2013.  The audiologist diagnosed him with bilateral sensorineural hearing loss and tinnitus.  His pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
45
55
60
LEFT
45
45
50
60
60

The average puretone threshold was 50 in the right ear and 54 in the left ear.  The Veteran's word recognition score using the Maryland CNC test was 96 percent in the right ear and 94 percent in the left ear.  The Veteran's hearing loss meets the criteria to be considered a disability for VA purposes.  38 C.F.R. § 3.385 (2017).  Thus, the first element of a service connection claim is satisfied with regard to hearing loss.  Shedden, 381 F.3d at 1166-67.  

Tinnitus is a condition that is capable of lay observation, and the Veteran's reports of ringing in his ears are credible.  Charles v. Principi, 16 Vet. App. 370 (2002).  The first element of a service connection claim is satisfied with regard to tinnitus.  

The Veteran testified at a Board hearing in September 2017.  He stated that he was exposed to acoustic trauma while overseas working with 155 Howitzer cannons which "we rolled out [and fired] quite often for combat readiness."  Additionally, he stated that upon returning to the United States, he was sent to Fort Sill, Oklahoma, where he was in a training battalion and salute battery, saluting many generals, and on special occasions, with cannons.  Although ear protection was provided, they were unusable for they fell out often, especially if he was sweating or if the weather was cold.  The Board finds that the Veteran was exposed to excessive noise in service.  Board finds the Veteran's statements regarding his in-service noise exposure and the ringing in his ears to be both competent and credible.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The second element of a service connection claim is satisfied with respect to both issues.  Shedden, 381 F.3d at 1166-67.  

At his November 2013 VA examination, the examiner provided a negative nexus opinion as to the Veteran's bilateral sensorineural hearing loss and tinnitus.  He cited as his rationale that "there is no entrance examination found in the STRs. Therefore it must be assumed that his hearing was within normal limits at [the] time of entry."  

Later in November 2013, the examiner provided an addendum opinion wherein he echoed his prior negative nexus opinion that the Veteran's "hearing loss and tinnitus [are] less likely than not related to service."  He also cited the same rationale that the STRs were absent at the entrance examination.  

The Board finds the rationale of the November 2013 VA examination and the rationale of the subsequent addendum are both inadequate and assigns no probative value to them.  Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010).  

The probative evidence of record is void of any other concurrent causes for the Veteran's current bilateral hearing loss.  The Veteran credibly testified at his hearing that he worked in the construction industry after service, but he was afforded a vest, eye, and "full hearing" protection, per his labor union and OSHA.  He further testified that as a member of the laborer union, strict safety rules were followed and he "did not go on a job site without hearing protection."  

Further, the Veteran also testified that his tinnitus began in service.  Tinnitus is considered an "organic disease of the nervous system" under 38 C.F.R. § 3.309(a).  Fountain v. McDonald, 27 Vet. App. 258, 275-75 (2015).  Therefore, the theory of the continuity of symptomatology is applicable with regard to tinnitus.  38 C.F.R. § 3.303(a), (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In his December 2013 VA Form 9, and his hearing testimony, the Veteran stated that he experienced tinnitus daily and, "the ringing was constant and was always there."  The Veteran is competent to state that he experiences tinnitus that has persisted since service.  Charles, 16 Vet. App. 370.  The Board finds the Veteran's lay statements and hearing testimony to be both competent and credible, and therefore, a grant based on the continuity of symptomatology is warranted for tinnitus.  
 
The Veteran stated in his VA 21-526 form, Veterans Application for Compensation, that his bilateral hearing loss began in service and he has experienced the continuity of symptoms since then.  Hearing loss is a chronic condition as set forth in 38 C.F.R. § 3.309 (a).  Therefore, the theory of the continuity of symptomatology is applicable in this case.  38 C.F.R. § 3.303 (a), (b) (2017); Walker, 708 F.3d 1331.  The Board finds the Veteran's lay statements and hearing testimony to be both competent and credible, and therefore a grant based upon the continuity of symptomatology is warranted for bilateral hearing loss.

Accordingly, the Board finds that the preponderance of the evidence is in favor of service connection for tinnitus and bilateral hearing loss.  38 U.S.C. § 5107 (b) (2017).  The appeals are, therefore, granted.  


ORDER

Service connection for tinnitus is granted; subject to the laws and regulations governing the payment of monetary benefits.  

Service connection for bilateral hearing loss is granted; subject to the laws and regulations governing the payment of monetary benefits.  


REMAND

In his Statement in Support of the Claim, dated June 2015, the Veteran indicated that he was receiving Social Security Administration (SSA) disability benefits.  However, the SSA records are currently not associated with the claims file nor does there appear to be a request for the SSA records by the RO.  Therefore, the AOJ should attempt to secure the SSA records.  

VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  Id., at 83.  

Here, the Veteran credibly and competently testified at his Board hearing that while stationed in Germany, he was knocked on his back and his right ankle snapped, causing him to fall and wear a cast on the right ankle for two and a half months.  The Veteran was afforded a VA examination in October 2013, and the examiner diagnosed degenerative joint disease of the right ankle and proffered a negative nexus opinion.  In light of the Veteran's recent and credible testimony, a supplemental opinion is needed.  

With regard to the Veteran's right finger injuries, the October 2013 examiner diagnosed arthritis and provided a negative opinion.  However, it is not clear from the reading whether the opinion is for the right middle finger disability or the right fifth finger disability.  Additionally, the Veteran's entrance examination notes that he had a preexisting injury to his right knuckle.  During the entrance examination, it was, however, not noted which knuckle of the Veteran's right hand was impacted by his preexisting right knuckle injury.  Therefore, on remand, clarification must be made as to which finger of the right hand had the preexisting injury.  

Accordingly, the case is REMANDED for the following action:

1.  Request the SSA records, following the current procedures of 38 C.F.R. § 3.159 (c) (2017), which require efforts to obtain Federal records to continue until either the records are received, or notification is provided that further efforts to obtain them would be futile.  If the records are not obtained the AOJ should document this in the claims file and notify the Veteran.  

2.  Request clarification from the Veteran and his representative regarding which finger of his right-hand knuckle sustained the pre-service injury.  

3.  Then, return the Veteran's claims file to the examiner who conducted the October 2013 hand and finger conditions examination so that a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.   

The examiner must provide opinions as to the following:  

a.  Determine whether there is clear and unmistakable (obvious or manifest) evidence that the Veteran had a right middle finger (knuckle) disability before service.  

The examiner is advised that "clear and unmistakable" is a formidable evidentiary standard, requiring that it be "undebatable" that the increase in severity was due to the natural progression of the disease.  

i.  If there is clear and unmistakable evidence that the Veteran had a right middle finger (knuckle) disability before service, determine whether there is clear and unmistakable evidence that it was NOT aggravated by service.  

b.  If there is NOT clear and unmistakable evidence that the Veteran had a right middle finger (knuckle) disability before service, provide opinions as to the following:  

i.  Determine whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's right middle finger (knuckle) disability is related to his active duty or any incidents therein.  

ii.  If arthritis is diagnosed, determine whether it began within one year after discharge from active service.  

c.  Determine whether there is clear and unmistakable (obvious or manifest) evidence that the Veteran had a right fifth finger (knuckle) disability before service.  

i.  If there is clear and unmistakable evidence that the Veteran had a right fifth finger (knuckle) disability before service, determine whether there is clear and unmistakable evidence that it was NOT aggravated by service.  

d.  If there is NOT clear and unmistakable evidence that the Veteran had a right fifth finger disability before service, provide opinions as to the following:  

i.  Determine whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's right fifth finger disability is related to his active duty or any incidents therein.  

ii.  If arthritis is diagnosed, determine whether it began within one year after discharge from active service.  

The examiner must provide all findings, along with a complete rationale for his or her opinion(s) in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion. 

4.  Return the Veteran's claims file to the examiner who conducted the October 2013 ankle conditions examination so that a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 


Although an independent review of the claims file is required, the Board calls the examiner's attention to a September 2017 Board hearing where the Veteran competently and credibly testified to injuring his right ankle in service and having to wear a cast thereon for two months.  

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right ankle disability began during active service; or is related to any incident of service; or, if arthritis is diagnosed, began within one year after discharge from active service.  

The examiner must provide all findings, along with a complete rationale for his or her opinion(s) in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion. 

5.  Review the claims file and ensure that the preceding development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

7.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
D.  Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


